            Case 3:19-cv-00337          Document 1       Filed 03/07/19     Page 1 of 7




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON

____________________________________________


THE UNITED STATES OF AMERICA,
                                                                          3:19-cv-337
                                                               Civil No. _______

                        Plaintiff,

                 v.                                            COMPLAINT


ASTORIA MARINE CONSTRUCTION
COMPANY,

                        Defendant.

____________________________________________


                                          INTRODUCTION

       1.        This is a civil action by plaintiff the United States of America, on behalf of the

United States Environmental Protection Agency (“EPA”), under Section 107(a) and 113(g)(2), of

the Comprehensive Environmental Response, Compensation, and Liability Act of 1980

(“CERCLA”), 42 U.S.C. § 9607(a), 9613(g)(2), against Astoria Marine Construction Company

(“Defendant”).

       2.        Plaintiff seeks to recover response costs EPA incurred in responding to releases

and threats of releases of hazardous substances at or from the Astoria Marine Construction

Company Superfund Site (“Site”) in Astoria, Oregon.




                                                 -1-
              Case 3:19-cv-00337        Document 1       Filed 03/07/19       Page 2 of 7




                                  JURISDICTION AND VENUE

        3.      This Court has jurisdiction over the subject matter of this action pursuant to

Sections 107(a) and 113(b) of CERCLA, 42 U.S.C. §§ 9607(a) and 9613(b), and 28 U.S.C.

§§ 1331 and 1345.

        4.      Pursuant to Section 113(b) of CERCLA, 42 U.S.C. § 9613(b), and 28 U.S.C.

§ 1391(b), venue is proper in this district because the releases or threatened releases of hazardous

substances that give rise to the claims occurred in this judicial district.

                                            DEFENDANT

        5.      Defendant is an Oregon corporation with its primary place of business in Astoria,

Oregon. Defendant is a “person” within the meaning of Section 101(21) of CERCLA, 42 U.S.C.

§ 9601(21).

                                        RELEVANT FACTS

        6.      Defendant was founded in 1924 to manufacture and repair wooden-hulled ships

and boats at the Site. It has operated at the Site since its founding.

        7.      Under Defendant’s ownership and operation, Site operations have included

sandblasting and painting, resulting in the release and disposal of hazardous substances including

heavy metals.

        8.      In 1996, the Oregon Department of Environmental Quality detected metals in Site

soil and found petroleum in Site water.

        9.      In 1999, EPA completed a preliminary assessment, which concluded that further

investigation was warranted. In 2008 and 2009, EPA performed a phased site investigation.




                                                 -2-
             Case 3:19-cv-00337         Document 1     Filed 03/07/19      Page 3 of 7




       10.     In March 2011, EPA proposed the Site for placement on the National Priorities

List (NPL). The NPL is a national list of hazardous waste sites posing the greatest threat to

human health, welfare, and the environment.

       11.     In 2012, EPA agreed to defer listing the Site on the NPL to allow the State of

Oregon to take the lead on completing the cleanup. Since then, the Oregon Department of

Environmental Quality has acted as the lead agency overseeing Site cleanup. Cleanup activity at

the Site is on-going.

                                       LEGAL BACKGROUND

       12.     Sections 104(a) and (b) of CERCLA, 42 U.S.C. §§ 9604(a) & (b), provide that

whenever any hazardous substance is released into the environment, or there is a substantial

threat of a release, the President is authorized to act, consistent with the National Contingency

Plan, to remove or arrange for the removal of such hazardous substance, and to undertake such

investigations, monitoring, surveys, testing or other information gathering as necessary to

identify the existence and extent of the releases and the extent of the danger to public health or

welfare or to the environment.

       13.     Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides, in pertinent part:


       Notwithstanding any other provision or rule of law, and subject only to the defenses set
       forth in subsection (b) of this section --
               (1) the owner or operator of a vessel or a facility,
               (2) any person who at the time of disposal of any hazardous
               substance owned or operated any facility at which such hazardous
               substances were disposed of,
                        ***
               shall be liable for –



                                                -3-
              Case 3:19-cv-00337       Document 1       Filed 03/07/19     Page 4 of 7




                (A) all costs of removal or remedial action incurred by the United States
                    Government or a State or an Indian Tribe not inconsistent with the national
                    contingency plan . . .

        14.     Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), provides: “In any such

action described in this subsection, the court shall enter a declaratory judgment on liability for

response costs or damages that will be binding on any subsequent action or actions to recover

further response costs or damages.”

                                    GENERAL ALLEGATIONS

        15.     The Site and the places where hazardous substances released from the Site have

come to be located each constitute a “facility” within the meaning of Section 101(9) of

CERCLA, 42 U.S.C. § 9601(9).

        16.     Hazardous substances, within the meaning of Section 101(14) of CERCLA, 42

U.S.C. § 9601(14), have been generated, treated, stored, or disposed of at the Site.

        17.     There are and were, within the meaning of Section 101(22) of CERCLA, 42

U.S.C. § 9601(22), releases and threatened releases of hazardous substances into the

environment at and from the Site.

        18.     As a result of the releases or threatened releases at and from the Site, the United

States incurred “response” costs as defined in Sections 101(25) and 107(a) of CERCLA, 42

U.S.C. §§ 9601(25) and 9607(a), for actions taken in response to the releases or threatened

releases from the Site. The United States may continue to incur response costs in connection with

the Site.

        19.     To date, the costs incurred by the United States pursuant to CERCLA Section

104, 42 U.S.C. § 9604, in responding to releases or substantial threats of release of hazardous



                                                -4-
                Case 3:19-cv-00337       Document 1      Filed 03/07/19     Page 5 of 7




substances at the Site total at least $650,000. The funds required to pay the United States’ costs

have been drawn from the Hazardous Substances Superfund. See 26 U.S.C. § 9507.

        20.       The United States has not been reimbursed for all of the response costs it incurs

for the Site.

        21.       The response costs incurred by the United States were incurred in a manner not

inconsistent with the National Contingency Plan. 40 C.F.R. Part 300.

                                       CLAIM FOR RELIEF
                                    CERCLA COST RECOVERY

        22.       Paragraphs 1 through 21 are incorporated here.

        23.       Defendant owns and operates the Facility, and operated and/or owned the Facility

during the time of the disposal of hazardous substances at the Facility, within the meaning of

Section 107(a)(1) and (2) of CERCLA, 42 U.S.C. § 9607(a)(1) and (2).

        24.       Hazardous substances have been released at and from the Facility into the

environment within the meaning of Sections 101 and 107 of CERCLA, 42 U.S.C. §§ 9601, 9607.

        25.       The United States’ actions in response to the release or threatened release of

hazardous substances from the Facility constitute “removal” and “remedial” actions as defined

by Sections 101(23) and 101(24) of CERCLA, 42 U.S.C. §§ 9601(23) and 9601(24), for which

the United States has incurred costs.

        26.       Defendant is therefore liable under Section 107(a)(1) and (2) and 113(g)(2) of

CERCLA, 42 U.S.C. §§ 9607(a)(2), 9613(g)(2), for all costs incurred by the United States in

response to releases and threatened releases of hazardous substances at and from the Site.

                                           REQUEST FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court grant the following relief:


                                                  -5-
             Case 3:19-cv-00337         Document 1       Filed 03/07/19   Page 6 of 7




        A.      Enter an Order holding Defendant liable to the United States under Section 107(a)

of CERCLA, 42 U.S.C. § 9607(a), for all costs incurred by EPA in response to releases and

threats of releases hazardous substances at the Site;

        B.      Enter declaratory judgment pursuant to Section 113(g)(2) of CERCLA, 42 U.S.C.

§ 9613(g)(2), holding Defendant liable under Section 107(a) of CERCLA, 42 U.S.C. § 9607(a),

for all costs to be incurred in the future by EPA at the Site; and

        C.      Grant such other relief as the Court deems just and proper.



                                        RESPECTFULLY SUBMITTED,

                                        NATHANIEL DOUGLAS
                                        Deputy Chief
                                        Environmental Enforcement Section
                                        Environment and Natural Resources Division
                                        United States Department of Justice
                                        Washington, D.C.


                                        /s/ Katherine L. Matthews
                                        KATHERINE L. MATTHEWS
                                        Senior Counsel
                                        Environmental Enforcement Section
                                        U.S. Department of Justice
                                        999 18th Street
                                        South Terrance, Suite 370
                                        Denver, CO
                                        (303) 844-1365
                                        Kate.Matthews@usdoj.gov




                                                 -6-
Case 3:19-cv-00337   Document 1     Filed 03/07/19      Page 7 of 7




                     /s/ Alexis A. Lien
                     ALEXIS A. LIEN
                     Assistant United States Attorney
                     United States Attorney’s Office
                     District of Oregon
                     1000 SW Third Avenue, Suite 600
                     Portland, OR 97204
                     Tel: (503) 727-1000




                             -7-
                                      Case 3:19-cv-00337                           Document 1-1                   Filed 03/07/19                   Page 1 of 1
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
THE UNITED STATES OF AMERICA                                                                                ASTORIA MARINE CONSTRUCTION COMPANY

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Clatsop
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Kate Matthews, US Department of Justice, 999 18th Street, South                                             Carson Bowler, Schwabe Williamson & Wyatt, 1211 SW Fifth Ave.,
Terrace, Suite 370, Denver, CO 80202, 303-844-1365                                                          Suite 1900, Portland, OR 97204, 503-222-9981


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. § 9601 et seq
VI. CAUSE OF ACTION Brief description of cause:
                                           Recovery of response costs at Astoria Marine Construction Company Superfund Site
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/07/2019                                                              /s/ Katherine L. Matthews
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
